Case 20-10695-amc   Doc 19   Filed 06/02/20 Entered 06/02/20 11:40:23   Desc Main
                             Document     Page 1 of 1


                IN THE UNITED STATE BANKRUPTCY COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    In Re:    Delores Steer                       )    Chapter 13
                 Debtor                           )
                                                  )    No. 20-10695-JKF
                                                  )
                                                  )



                     CERTIFICATION OF NO RESPONSE


     I hereby certify that I have received no answer, objection,
or other responsive pleading to the Application for Compensation
and respectfully request that the Order attached to the Motion be
approved.




                                           /s/David M. Offen
                                           David M. Offen
                                           Attorney for Debtor(s)
Date:6/2/20
